Mr. Justice Gary
dissenting. The case of Mathis v. Ry. Co., 53 S. C., 246, shows that the case was improperly removed to the Circuit Court of the United States. The State Court, therefore, retained its jurisdiction. If the answer had set up as a defense that another action was pending between the same parties for the same cause of action in the State Court, quite a different question would be presented. As I do not think the action was pending in the United States Circuit Court, I dissent from the opinion of Mr. Justice Pope.